Exhibit 10.1
(VERICHIP LOGO) [c83078p8307801.gif]
1690 South Congress Ave., Suite 200
Delray Beach, FL 33445
March 27, 2009
William J. Caragol
c/o VeriChip Corporation
1690 South Congress Avenue, Suite 200
Delray Beach, Florida 33445
Dear Bill:
This letter agreement amends and restates the letter agreement between VeriChip
Corporation, a Delaware corporation (the “Company”), and you, dated December 31,
2008, with the terms and conditions set forth herein superseding the terms of
such letter agreement.
The Company desires to retain your consulting services, effective from
January 1, 2009 through January 1, 2010. You will serve as the Company’s Acting
Chief Financial Officer and perform all customary functions of a Chief Financial
Officer, including oversight of the Company’s periodic reporting to the
Securities and Exchange Commission, executing the certifications to the
Company’s annual and quarterly reports, and any other responsibilities that the
Company’s Chairman of the Board and you determine to be reasonable in the
future.
Upon the execution of this letter agreement, all of the compensation-related
plans currently in place between the Company and you, including the letter
agreement between the Company and you, dated May 15, 2008 (the “May 15, 2008
Letter Agreement”), will be superseded by the provisions set forth below and
will have no further force or effect; provided, however, that Section 7 of the
May 15, 2008 Letter Agreement shall survive, and you shall remain subject to
that provision. Notwithstanding the foregoing, you shall be entitled to base
salary and health benefits through and including December 31, 2008.
1. Salary —

  a.  
You hereby elect to accept 518,519 restricted shares of the Company’s common
stock as compensation (in lieu of cash compensation) for consulting services
rendered to the Company from January 1, 2009 through July 31, 2009. These shares
will be issued upon the later to occur of (i) stockholder approval of the
Company’s Amended and Restated 2007 Stock Incentive Plan (the “Amended and
Restated 2007 Plan”) or (ii) the filing of the Form S-8, as amended, to reflect
the Amended and Restated 2007 Plan. You will forfeit any unvested shares if you
fail to remain involved in the day-to-day management of the Company (as
determined by the Company’s Board of Directors) until the earlier to occur of
(i) January 1, 2010 or (ii) a Change in Control (as defined in the Amended and
Restated 2007 Plan), including, but not limited to, by reason of your voluntary
decision to cease providing services to the Company, or by reason of the
Company’s termination of your services for Cause, before the applicable date.
“Cause” is defined as (i) your conviction of a felony; (ii) your being prevented
from providing services to the Company under this letter agreement as a result
of your violation of any law, regulation and/or rule; or (iii) your
non-performance or

 

 



--------------------------------------------------------------------------------



 



     
non-observance in any material respect of any requirement with respect to your
obligations under this letter agreement. However, if you remain involved in the
day-to-day management of the Company (as determined by the Company’s Board of
Directors) on the below-stated vesting dates, unless vesting is accelerated due
to the occurrence of a Change in Control (as defined in the Amended and Restated
2007 Plan), these shares will vest according to the following schedule: 20%
shall vest upon the later to occur of stockholder approval of the Amended and
Restated 2007 Plan or the filing of the Form S-8, as amended, to reflect the
Amended and Restated 2007 Plan; and 80% shall vest on January 1, 2010.

  b.  
At a later date, the Company and you may discuss potential compensation for the
consulting services that you render to the Company during the period from
August 1, 2009 through January 1, 2010.

  2.  
Term — This letter agreement will be effective from December 31, 2008 until
January 1, 2010, unless the term is amended upon the mutual agreement of
Mr. Silverman (the Company’s Executive Chairman) and you or unless earlier
terminated as provided herein. Subject to Section 1 of this letter agreement,
the Company may terminate this letter agreement upon 30 days’ prior written
notice to you. However, you may not terminate this letter agreement prior to the
expiration of the term.
    3.  
Benefits — All health and other benefits that are currently provided to you by
the Company will cease as of January 1, 2009.
    4.  
Equipment — You will be entitled to keep the laptop, printer and monitor that
you currently use. All Company files on your laptop are the property of the
Company and shall be returned to the Company upon the termination of this letter
agreement.
    5.  
Governing Law and Venue — The internal substantive laws of the State of Florida,
excluding its conflict and choice of law principles, shall govern all questions
related to the execution, construction, validity, interpretation and performance
of this letter agreement and to all other issues and claims arising under or
related to it. Any action to enforce the terms of this letter agreement shall be
brought in a court of competent jurisdiction located in West Palm Beach,
Florida.
    6.  
Severability — The provisions of this letter agreement are fully severable.
Therefore, if any provision of this letter agreement is for any reason
determined to be invalid or unenforceable, such invalidity or unenforceability
will not affect the validity or enforceability of any of the remaining
provisions. Furthermore, any invalid or unenforceable provisions will be
modified or restricted to the extent, and in the manner, necessary to render the
same valid and enforceable, or, if such provision cannot under any circumstances
be modified or restricted, it will be excised from the agreement without
affecting the validity or enforceability of any of the remaining provisions.
    7.  
Entire Agreement — This letter agreement sets forth the entire agreement between
the parties hereto, and supersedes any prior agreements between the parties
hereto pertaining to the subject matter of this letter agreement. As indicated
above, however, Section 7 of the May 15, 2008 Letter Agreement shall survive,
and you shall remain subject to that provision.

 

2



--------------------------------------------------------------------------------



 



  8.  
No Representations — The parties to this letter agreement acknowledge that,
except as set forth herein, no representations of any kind or character have
been made by any other party or the party’s agents, representatives, or
attorneys to induce the execution of this letter agreement. It is further
understood and agreed that you have not relied upon any advice whatsoever from
the Company or the Company’s attorneys in agreeing to enter into this letter
agreement.
    9.  
No Modification and Waiver — No modification or waiver of the terms of this
letter agreement shall be effective, unless it appears in a writing signed by
both parties to this letter agreement.
    10.  
Interpretation of Agreement — The language of all parts in this letter agreement
shall be construed as a whole, according to fair meaning, and not strictly for
or against any party to this letter agreement notwithstanding any later-claimed
ambiguities.
    11.  
Successors and Assigns — This letter agreement will be binding upon, and will
inure to the benefit of, you and your personal and legal representatives, heirs,
devisees, executors, successors, and assigns, and the Company and its successors
and assigns.
    12.  
Counterparts — This letter agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Furthermore, signatures delivered via
facsimile transmission shall have the same force and effect as the originals
thereof, except that any party to this letter agreement has the right to insist
on receipt of the original signature of the other party before complying with
its own obligations under this letter agreement.

[remainder of page intentionally left blank; signature page follows]

 

3



--------------------------------------------------------------------------------



 



     
Sincerely,
  Accepted by:
 
   
VERICHIP CORPORATION
   
 
   
/s/ Scott R. Silverman
  /s/ William J. Caragol
 
   
Scott R. Silverman
  William J. Caragol
Executive Chairman
  Acting Chief Financial Officer

 

 